Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
Claims 1-9 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 1, specifically the claim limitation “assuming that a maximum reflection intensity in a range of 380 nm or more and 780 nm or less in the reflection spectrum is 100%, the dielectric multilayer film has a reflection intensity of 80% or more in a range of 380 nm or more and 485 nm or less, and has a reflection intensity of 10% or less in a range of 610 nm or more and 780 nm or less, assuming that a light emission intensity of a maximum light emission peak is 100%, the light emitting device has a wavelength difference ΔW of 20 nm or more between a wavelength Wr showing a reflection intensity of 50% in the reflection spectrum of the dielectric multilayer film and a wavelength Wf showing a light emission intensity of 50% on a short wavelength side of the maximum light emission peak in a light emission spectrum of the light emitting device”.  The overall structure of the device and some of the other characteristics can be found in the prior art listed in PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/           Primary Examiner, Art Unit 2814